UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7493


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RUFUS HOPKINS, a/k/a Rock,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:07-cr-00153-JFA-1)


Submitted: April 29, 2019                                         Decided: May 3, 2019


Before KING and WYNN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rufus Hopkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rufus Hopkins appeals the district court’s orders denying his Fed. R. Civ. P.

60(d)(3) motion and his 18 U.S.C. § 3582(c)(2) (2012) motion. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. United States v. Hopkins, No. 3:07-cr-00153-JFA (D.S.C. Nov. 5, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2